EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 6-8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 directed to an invention non-elected without traverse.  Accordingly, claims 6-8 been cancelled.

Status of Claims
Claims 1-2, 4-5 and new claim 10 are presently under consideration, claim 3 was previously cancelled, claim 9 is cancelled by applicant’s amendments filed with the response dated 28 February 2022 and claims 6-8 are cancelled by examiner’s amendment as being directed to an invention non-elected without traverse.
Applicant’s amendments to the claims filed with the response dated 28 February 2022 have overcome the prior art and indefiniteness rejections of record, and these rejections are therefore withdrawn.

Reasons for Allowance
Claims 1-2, 4-5 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Haraguchi et al (US 2017/0279025) teaches in Fig. 1 a thermoelectric conversion material comprising a sintered body (10) comprising a main phase including a plurality of crystal grains (22) forming a skutterudite structure (paras [0035]-[0043]) and comprising a nanoparticles 30 of an oxide of at least one of the elements of the parent-phase particles 22 at the grain interfaces (grain boundaries) (paras [0009], [0022], [0145]).
The prior art of Haraguchi does not disclose the claim 1 limitations of a sintering aid phase being formed discontinuously in the grain boundary wherein the sintering aid phase includes at least Mn, Sb, and O or wherein a composition formula of the skutterudite structure is CeMnxFe4-xSb12 and X is within a range of 0.02 ≤ X ≤ 0.1.
The prior art of Chen et al (WO 2013/009430A1) teaches a skutterudite composition of Ce0.95Fe3.8Mn0.2Sb12 having an improved figure of thermoelectric merit and with higher Seebeck coefficient and lower thermal conductivity from the improved filling fraction (Chen, [0009], [0026]-[0030]).
yFe4-xMnxSb12) teaches a skutterudite composition of CeyFe4-xMnxSb12 where X is ≤ 0.15 (Table 1 see examples where X is 0.05, 0.10, and 0.15).
However, even if one having ordinary ill in the art were to combine the prior art teachings of a skutterudite composition of CeyFe4-xMnxSb12 where X is ≤ 0.15 with the prior art of Haraguchi, the prior art of record does not fairly suggest where said thermoelectric material also has a sintering aid phase being formed discontinuously in the grain boundary wherein the sintering aid phase includes at least Mn, Sb, and O. The nanoparticles 30 of Haraguchi are not taught as having any effect on the sintering of the sintered body, rather they function as phonon scattering points to decrease thermal conductivity in the thermoelectric material.
Applicant’s specification at paras [0071]-[0072] notes the particular amount of Mn in the composition (0.02 ≤ X ≤ 0.1) promotes deposition of the sintering aid phase which contributes to the improved density of the sintered body which is not recited in the prior art of record.
As such, claim 1 and its dependent claims 2, 4-5 and 10 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726